16-2074-cr
United States of America v. Steven Rawlins

                             UNITED STATES COURT OF APPEALS
                                FOR THE SECOND CIRCUIT

                                             SUMMARY ORDER

Rulings by summary order do not have precedential effect. Citation to a summary order filed
on or after January 1, 2007, is permitted and is governed by Federal Rule of Appellate
Procedure 32.1 and this Court’s Local Rule 32.1.1. When citing a summary order in a
document filed with this Court, a party must cite either the Federal Appendix or an
electronic database (with the notation “summary order”). A party citing a summary order
must serve a copy of it on any party not represented by counsel.

       At a stated term of the United States Court of Appeals for the Second Circuit, held at
the Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New York,
on the 22nd day of August, two thousand seventeen.

PRESENT:          JOHN M. WALKER, JR.,
                  JOSÉ A. CABRANES,
                  REENA RAGGI,
                               Circuit Judges.


UNITED STATES OF AMERICA,

                            Appellee,                      16-2074-cr

                            v.

STEVEN RAWLINS,

                            Defendant-Appellant.


FOR APPELLEE:                                          Andrew DeFlippis (Karl Metzner, on the
                                                       brief) for Acting United States Attorney for
                                                       the Southern District of New York Joon
                                                       H. Kim, New York, NY.

FOR DEFENDANT-APPELLANT:                                Steven Gary Brill (James Healy, on the brief)
                                                        Sullivan & Brill, LLP, New York, NY.

     Appeal from the judgment of the United States District Court for the Southern District of
New York (Alison J. Nathan, Judge).


                                                   1
     UPON CONSIDERATION WHEREOF, IT IS HEREBY ORDERED,
ADJUDGED, AND DECREED that the judgment of the district court is AFFIRMED.

         Defendant-appellant Steven Rawlins appeals the June 21, 2016 judgment of the district
court, finding him guilty of one count with wire fraud in violation of 18 U.S.C §§ 1343 and 2,
following a two-week jury trial. The district court principally sentenced Rawlins to 108 months
imprisonment, followed by three years of supervised release, and ordered Rawlins to pay restitution
in the amount of $12,203,209.70.

         On appeal, Rawlins primarily argues that the district court: (1) abused its discretion in
denying his request to cross-examine Mr. Sharpe on his extramarital affair; (2) abused its discretion
in denying his request to cross-examine Mr. Sharpe on the details of the civil suit filed by Rawlins
against Prime Health Services, Inc.; (3) violated his right to a fair trial by admitting uncharged crimes
and bad acts as direct evidence; (4) erred in finding the existence of an uncharged conspiracy, pre-
trial, and then ruling that statements of Franklin Palm were admissible as non-hearsay statements of
a co-conspirator made during and in furtherance of the conspiracy; (5) erred in its jury instructions
on Blackmail and an Authorization Defense; and (6) erred in increasing his offense level under the
Sentencing Guidelines by four because it made a clearly erroneous finding of fact that Rawlins
employed sophisticated means in the commission of his crime, pursuant to U.S.S.G.
§ 2B1.1(b)(10)(C), and obstructed justice, pursuant to U.S.S.G. § 3C1.1. We assume the parties’
familiarity with the underlying facts, procedural history of the case, and issues on appeal.

         Upon independent review of the record, and for the reasons principally set forth in the
district court’s orders and judgment, we find Rawlins’s claims to be without merit. We have
considered all of the arguments raised by the parties on appeal and the judgment of the district court
is AFFIRMED.

                                                        FOR THE COURT:
                                                        Catherine O’Hagan Wolfe, Clerk of Court




                                                    2